Citation Nr: 0919806	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, bilaterally, to include 
due to exposure to Agent Orange. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1961 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  In pertinent part of that 
decision, the RO denied the claim for service connection for 
peripheral neuropathy of the upper and lower extremities, 
bilaterally.  The RO subsequently addressed the Veteran's 
claim that his disability was due to exposure from Agent 
Orange, and re-adjudicated the claim in an October 2006 
supplement statement of the case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, 
bilaterally, to include due to exposure to Agent Orange.  As 
is explained below, the Board finds that additional 
development is necessary prior to adjudication of this claim.

The Veteran contends that his service-connection varicose 
veins contribute to the peripheral neuropathy in the lower 
and upper extremities, bilaterally.  See May 2006 RO Hearing 
Transcript.  The Veteran asserted that the medical examiners 
have not diagnosed him with peripheral neuropathy, because 
they have attributed his complaints solely to his varicose 
veins.  He further testified that the medical examiners 
addressed his complaints by treating his varicose veins, and 
that none of the examiners ever provided any medical test to 
determined if his complaints were the result of neurological 
problems. 

The Veteran has not been afforded a VA examination to 
ascertain whether the Veteran has peripheral neuropathy, and 
if so, whether it is in any way related to service, to 
include as caused or aggravated by his service-connected 
varicose veins.  The medical evidence of record does not 
adequately address either of these medical questions.  As 
such, an examination is in order to obtain a medical examiner 
to ascertain whether the Veteran has peripheral neuropathy, 
and if so, to provide a medical opinion as to the likely 
etiology of that condition.  See 38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4).

Prior to any examination, the RO should ask the Veteran to 
identify any outstanding records of pertinent private 
treatment, and obtain those records, as well as any 
outstanding VA records of pertinent treatment.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO 
should also obtain any outstanding pertinent 
VA or private treatment records.

2.  After any available records have been 
obtained, the RO should schedule the Veteran 
for an appropriate VA examination to 
determine whether the Veteran has peripheral 
neuropathy, and, if so, the likelihood that 
such peripheral neuropathy is related to 
service or a service-connected condition.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all the findings should be 
set forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

After review of the claims file and 
examination, the examiner should determine 
whether the Veteran has peripheral 
neuropathy, and if so, whether it is at 
least as likely as not that such disorder: 
(a) had its onset during service; (b) was 
manifested to a compensable degree during 
the first post-service year; or (c) is 
otherwise related to service (including due 
to service-connected varicose veins, or 
aggravated by varicose veins).

In providing the opinion, it would be 
helpful if the examiner would use the 
following language as appropriate: "more 
likely than not" (meaning a likelihood 
greater than 50%), "at least as likely as 
not" (meaning a likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  The RO should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




